Citation Nr: 1231534	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  05-20 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, diagnosed as major depressive disorder. 

2.  Entitlement to service connection for an acquired psychiatric disorder, other than major depressive disorder.  

3.  Entitlement to service connection for angina.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

The Board notes that the appellant requested a hearing before a decision review officer (DRO) in connection with the current claims.  The DRO hearing was scheduled and subsequently held in July 2006 at the New Orleans RO.  The appellant testified at that time and the hearing transcript is of record.  The Board also notes that the appellant requested a video-conference hearing in connection with the current claims as well.  The video-conference hearing was subsequently scheduled and held in July 2008.  The appellant testified at that time and the hearing transcript is of record.  The Board remanded the claims in October 2008, and November 2010, for additional development.  

The claim for entitlement to service connection for angina is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.



FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's psychiatric disability, diagnosed as major depressive disorder, had its onset in service. 


CONCLUSION OF LAW

The Veteran's psychiatric disability, diagnosed as major depressive disorder, was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The Veteran contends that his current psychiatric disability is related to his active military service. 

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2011).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2011).  Service connection may also be established for certain chronic diseases manifested to a compensable degree within a presumptive period following separation from service.  38 C.F.R. §§ 3.307, 3.309 (2011).  Psychoses are chronic diseases with a presumptive period of one year.  38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a) (2011).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Personality disorders are not diseases or injuries under VA regulations.  38 C.F.R. § 3.303(c) (2011).  Nevertheless, service connection may be granted if the evidence shows that a psychiatric disability was incurred or aggravated in service and superimposed upon the pre-existing personality disorder.  38 C.F.R. §§ 4.9; 4.125(a), 4.127 (2011); Carpenter v. Brown, 8 Vet. App, 240 (1995); Beno v. Principi, 3 Vet. App. 439 (1992).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.

In statements and at hearing, the Veteran reported that he was transferred from the "First Segment Army Division at Fort Hood, Texas" to the "First and Seventh at the Armored Division."   Reportedly, he handled dead bodies and body parts while in stationed at Fort Dix, New Jersey.  In addition, the Veteran stated that he guarded bodies of deceased soldiers while they were being transported to LaGuardia Airport, JFK Airport, and McGuire Air Force Base.

The service personnel records show that the Veteran's performance was consistently described as excellent, until sometime in 1967, when he began getting unsatisfactory marks.  In addition, he received several articles 15 and 1 special court martial in March 1968 for assault.  In a July 1968 statement, a commissioned officer reported that from January 1967 to May 1967, the Veteran had done a poor job as a cook and there were numerous complaints from other service members.  Accordingly, he was placed in the mortar platoon, but he continued to do a mediocre job and his living area was never up to standards.  On several occasion he also had to wake up the Veteran and get him out of bed, while he was still half drunk from the previous evening.  The Veteran was transferred to company A after his court martial, and a few days later he was picked up by military police for indecent exposure.  The Veteran's service treatment records reveal that on psychiatric evaluation in June 1968, the Veteran reported being "harassed."  Reportedly, he desired to finish his tour of duty.  He felt he could be an effective soldier so long as he could be transferred from his currently assigned battalion.  The Veteran was diagnosed with immature personality, chronic, moderate, manifested by poor judgment, resentment of authority, impulsive, and maladaptive behavior.  On separation from service in May 1968 the Veteran reported a history of nervous trouble.  The Veteran's character of discharge was under honorable conditions.  The Veteran's service personnel records do not reveal any record of the Veteran having served at Fort Dix, New Jersey or having worked with a detail assigned to guard deceased soldiers.

In September 2003 the Veteran was diagnosed with depression and probable PTSD.  Subsequently, in another treatment note in September 2003, the Veteran was diagnosed with alcohol dependence rule out depression.  In October 2003 the Veteran was diagnosed with alcohol dependence and major depressive disorder, recurrent, moderate.  In November 2003 the Veteran was diagnosed with depression and short term memory loss indicated to probably be from anxiety.  In May 2004 the Veteran was noted to have a history of PTSD and to have depression, not otherwise specified.  In August 2004 the Veteran was diagnosed with prolonged PTSD and rule out cognitive disorder due to a past history of alcohol abuse.  

In November 2004 the Veteran was afforded a VA general medical examination.  The Veteran reported that his main medical problem was PTSD and symptoms of severe anxiety and depression.  After examination the Veteran was diagnosed with PTSD.  The examiner did not render an opinion regarding the etiology of the Veteran's disorder and recommended that the Veteran undergo a complete psychiatric examination.

In April 2005 the Veteran was afforded a VA psychiatric examination.  The Veteran was noted to not have served in a war zone and to have reported that he was assigned to the task of washing body bags that contained body parts or dead bodies.  He also reported that he was upset by a training film and suffered trauma while boxing in service.  The Veteran reported depression immediately after service.  The Veteran reported that he was preoccupied with memories of washing body bags during service.  After objective psychiatric examination the Veteran was diagnosed with major depressive disorder and alcohol dependence, then in remission.  The examiner stated that the Veteran's range of symptoms did not meet the DSM-IV criteria for a diagnosis of PTSD.  The examiner found that "if these events did not, in fact, occur, it is possible that his depression does reflect his pathological response to these stressful events."  However, the examiner noted that the claims file was not available for review.  The examiner noted that the alcohol dependence appeared to be secondary to the depression.  

In April 2005 and May 2005 the Veteran was diagnosed with depression and major depressive disorder.  In a May 2005 note from a VA psychologist, the Veteran was noted to be suffering from major depressive disorder and that the condition was related to handling dead bodies in service.

The Veteran's post service treatment records reveal that the Veteran was consistently diagnosed with PTSD from July 2005 to September 2009.  The Veteran was diagnosed with major depressive disorder and subclinical PTSD in November 2007, December 2007, January 2008, September 2009, July 2010, and October 2010.  He was diagnosed as having anxiety disorder not otherwise specified in July 2005.  

In a statement dated in August 2008, a friend of the Veteran indicated that he had been stationed at Fort Dix, New Jersey to assist with guarding bodies with live rounds.  However, the Board notes that the Veteran's friend did not indicate whether the Veteran served with him.

The Veteran underwent a VA psychiatric examination in December 2010.  On psychological testing, the examiner noted that the Veteran greatly over endorsed items related to PTSD, which were in direct conflict with his verbal description of symptoms.  The Veteran's reported PTSD stressor was cleaning bodies during the Vietnam War.  The examiner discussed the Veteran's PTSD symptoms and noted that the Veteran reported recurrent and intrusive distressing recollections of the event, including images, thoughts, or perceptions, intense psychological distress at exposure to internal or external cue that symbolize or resemble an aspect of the traumatic event.  The examiner also noted difficulty falling asleep, irritability and outbursts of anger.  The symptoms were described as chronic.  The examiner determined that the Veteran did not meet the criteria for PTSD.  Instead, the examiner diagnosed major depressive disorder, moderate and recurrent, as well as alcohol dependence in full remission.  The examiner opined that it was at least as likely as not that the Veteran's major depressive disorder was related to service.  The examiner noted that the Veteran's experiences in the military remained unclear.  Specifically, while the Veteran reported cleaning bodies at Fort Dix, and in Germany, there was no evidence that the Veteran served in Fort Dix, nor was there any evidence that the Veteran was assigned to those duties.  However, the evidence showed that the Veteran's performance in service was initially rated as excellent, and then something changed leading to articles 15 and a special court martial.  The examiner further noted that in the Veteran's service records there were mentions of racial issues, which were known to have occurred during the Veteran's service period, and the evidence also showed an increase in alcohol consumption associated with his behavioral changes.  While the etiology of the Veteran's psychiatric disorder could not be ascertained without actual knowledge of the events that transpired in service, the Veteran had clearly been suffering from a mental disorder for a number of years, and it was at least as likely as not that the his psychiatric disorder had onset in service.  The examiner explained that there were instances in the past where individuals experienced significant events, to include assaults, threats and trauma, which caused some individuals to consume alcohol in an effort to deal with these events, which in turn resulted in behavior that led to a discharge under negative circumstances.   

After a careful review of the claims folder, the Board finds that the pertinent evidence of record indicates that it is at least as likely as not that the Veteran's acquired psychiatric disorder, currently diagnosed major depressive disorder, is related to service. 

A Veteran is competent to testify to factual matters of which he had first-hand knowledge.  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2) (2011).  The Board finds that the Veteran is competent to describe symptoms of sadness and nervousness.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2) (2011). 

The service personnel records show that the Veteran's performance was consistently described as excellent, until sometime in 1967, when he began getting unsatisfactory marks for his performance.  Along with the decline in performance, changes in his behavior were also evident as shown by the fact that he received several articles 15 and 1 special court martial in March 1968 for assault.  Alcohol consumption was also documented at this time.  The contemporaneous service records show that the Veteran complained of being "harassed" and while he had been transferred from his unit at least once, on psychiatric examination in June 1968, he requested to be transferred to a different battalion and indicated that he would feel less "harassed" if he was allowed to complete his tour of duty in Vietnam.  The Veteran was diagnosed with immature personality, chronic, moderate, manifested by poor judgment, resentment of authority, impulsive, maladaptive behavior in June 1968.  On separation from service in May 1968 the Veteran reported a history of nervous trouble.  

After service, treatment records in starting in 2003, show diagnoses of depression and PTSD.  The Veteran underwent a VA psychiatric examination in December 2010.  The Veteran reported cleaning and guarding bodies of dead soldiers during the Vietnam War.  Following an examination of the Veteran and a review of the Veteran's claims file, to include the service records, the examiner diagnosed major depressive disorder, moderate and recurrent, as well as alcohol dependence in full remission.  The examiner opined that it was at least as likely as not that the Veteran's major depressive disorder was related to service, the evidence showed that the Veteran's performance in service was initially rated as excellent, and then something changed leading to articles 15 and a special court martial.  The examiner further noted that in the Veteran's service records there were mentions of racial issues, which were known to have occurred during the Veteran's service period, and the evidence also showed an increase in alcohol consumption associated with his behavioral changes.  While the etiology of the Veteran's psychiatric disorder could not be ascertained without actual knowledge of the events that transpired in service, the Veteran had clearly been suffering from a mental disorder for a number of years, and it was at least as likely as not that the his psychiatric disorder had onset in service.  The examiner explained that consistent with the fact pattern documented in the Veteran's service records, there were instances in the past where individuals experienced significant events, to include assaults, threats and trauma, which caused some individuals to consume alcohol in an effort to deal with these events, which in turn resulted in behavior that led to a discharge under negative circumstances.    

The December 2010 medical opinion is of great probative value.  The opinion was rendered after a review of the claims file, to include the service records, and post-service private treatment records, and cited to the medical evidence in the claims file.  It is also consistent with the evidence of record.  More importantly, a rationale in support of the opinion was provided.  Additionally, there is no competent evidence of record that contradicts the opinion.  Therefore, the Board finds that claim of entitlement to service connection for an acquired psychiatric disorder, diagnosed as major depressive disorder, is warranted.  38 C.F.R. § § 3.303(d) (2011).  

Duty to notify and to assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in November 2003, March 2004, and November 2008.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the November 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that to the extent that there was any error with respect to either the duty to notify or assist, such error is harmless, in light of the benefits granted herein.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as major depressive disorder, is granted. 


REMAND

VA has a duty to assist in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion when it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette  v. Brown, 8 Vet. App. 76 (1995).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claim requires additional development.

The Veteran seeks entitlement to service connection for angina.  Specifically, he reported onset of the condition in service, and continuous treatment for angina since 1970.  The Veteran has also associated his angina with stressful events and as a reaction from the stress.

The Veteran's service treatment records reveal that the Veteran reported soaking sweats, shortness of breath, and pain or pressure in his chest during service.  The Veteran's service treatment records do not reveal any complaint, diagnosis, or treatment for angina.  The Veteran's post service records reveal that the Veteran has consistently complained of chest pain and VA treatment records after November 2004 document a diagnosis of angina. 

In November 2010, the Board determined that a VA examination addressing the etiology of the Veteran's angina was necessary in order to fairly decide the merits of the claim.  The examiner was specifically asked to provide an opinion as to whether there was at least a 50 percent probability or greater that that any angina or other disorder manifested by chest pains found to be present was related to or had its onset during service.  If not, the examiner was further asked to opine as to whether it was at least as likely as not that any angina or other disorder manifested by chest pains found to be present was secondary to or permanently aggravated by the Veteran's psychiatric disorder.  

The Veteran underwent a VA heart examination in December 2010.  Following an examination of the Veteran and a review of the Veteran's claims file, the examiner diagnosed heart disease, to include coronary artery disease, and opined that the Veteran's heart disease was not caused by or the result of service.  The examiner further stated that with regards to the Veteran's complaints of chest pain and shortness of breath, he was unable to explain the etiology of such disability without resorting to speculation.  The examiner also reported that with regards to any relation between the Veteran's complaints and PTSD and/or military exposure to either chest pain or pulmonary disease, a pulmonary or gastrointestinal examination was indicated, although a gastrointestinal evaluation may or may not reveal a gastrointestinal cause for the Veteran's chest pain.  The Board observes that opinions, such as that rendered by the above VA examiner, in which a physician is unable to opine regarding any causal connection between a Veterans' current complaints and his period of service have been characterized as non-evidence, and therefore lack probative value.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Moreover, regardless of whether the Veteran's angina had resolved, the examiner should have opined as to whether there was a nexus between service and angina at any time.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

In sum, the Board finds the December 2010 VA examination provided pursuant to the November 2010 Board remand instructions to be inadequate because the examiner failed to address evidence in the record reflecting a diagnosis of angina; failed to provide an etiological opinion as to the Veteran's angina or any other disability manifested by chest pain found to be present, as directed; and addressed the etiology of heart disability, an issue not currently on appeal before the Board.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998). 

Although the Veteran is competent to report the onset of chest pain and shortness of breath during service, and the continuity of symptoms after service, he is not competent to diagnose or to relate any current angina to his active service.  As any relationship between the Veteran's angina and/or complaints of chest pain and service remains unclear to the Board, the Board finds that a VA examination of this disability by a different VA examiner is necessary in order to fairly decide his claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Additionally, in light of the current Board decision that grants service connection for a psychiatric disorder, and as the Veteran has associated his chest pain and shortness of breath to stress, on remand, the examiner should also address service connection for any disorder manifested by chest pains found to be present, to include angina, as secondary to a psychiatric disorder.

On remand, the Veteran should be provided with notice concerning how to substantiate his claims for service connection on a secondary basis pursuant to 38 C.F.R. § 3.159.

Also, regarding claims for service connection for psychiatric disorders other than major depressive disorder including anxiety and PTSD, the Veteran has raised the issue that he experienced harassment in service.  Accordingly, the Veteran should be requested to provide information concerning his experiences in service.

The Board further notes that the record reflects that the Veteran was denied Social Security Administration (SSA) disability benefits.  As he reported that he was not working due to his psychiatric disorder, those records should be obtained on remand.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992); see also 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Finally, since the claims file is being returned it should be updated to include VA treatment records compiled since November 2010.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran concerning how he can substantiate his claims as secondary to his service-connected psychiatric disability pursuant to 38 C.F.R. § 3.159.

2.  Provide the Veteran with notice concerning how to substantiate his claim for service connection for PTSD on the basis of personal assault.  See 38 C.F.R. § 3.304(f)(5).  Request that he provide information concerning reported harassment in service.  

3.  Associate with the claims folder VA medical records pertaining to the Veteran that are dated since November 2010.  If no further treatment records exist, the claims file should be documented accordingly. 

4.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file. If the search for these records is negative, that should be noted and the Veteran must be informed pursuant to 38 C.F.R. § 3.159(e).

5.  After the above development is completed, schedule the Veteran for a VA examination with an appropriate specialist who has not previously examined the Veteran, to ascertain the nature, extent, onset and etiology of any angina or other disorder manifested by chest pains found to be present.   The examiner must review the claims file and the report must note that review.  Specifically, the VA examiner should address the following: 

a) Provide a diagnosis for any disorder manifested by chest pains found to be present, to include angina.  Any necessary tests should be performed.  

b) State whether it is as likely as not (50 percent probability or greater) that the Veteran's that any angina or other disorder manifested by chest pains found to be present began in or is otherwise related to his period of service.  The examiner must consider the Veteran's credible lay statements regarding the continuity of symptomatology since discharge from service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The Board is cognizant that it is requesting that an examiner, who may find no current clinical evidence of angina, still render a nexus opinion as to a prior diagnosis in November 2004, December 2004, and April 2005.  See McClain, supra.

c) State whether it is at least as likely as not (50 percent probability or greater) that any angina or other disorder manifested by chest pains found to be present, was caused by his service-connected psychiatric disability, currently diagnosed as major depressive disorder.

d)  State whether it is at least as likely as not (50 percent probability or greater) that any angina or other disorder manifested by chest pains found to be present, was aggravated (increased in severity beyond the natural course of the disability) by his service-connected psychiatric disability, currently diagnosed as major depressive disorder.

6.  After steps 1 to 4 are complete, schedule the Veteran for a VA psychiatric examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

(a)  The examiner must express an opinion as to whether the Veteran meets the criteria for PTSD contained in DSM-IV.  If he meets such criteria, is it at least as likely as not that PTSD is related to an inservice stressor or stressors established as having occurred during active service, including on the basis of personal assault.  

(b)  Regardless of whether the Veteran is diagnosed with PTSD, the examiner is requested to provide an opinion as to the diagnosis, date of onset, and etiology of any other psychiatric disorder found to be present other than major depressive disorder which is already service-connected.  

(c)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder, including anxiety disorder, not otherwise specified, began in or is otherwise related to active service.  In that regard, the examiner's attention is directed to the psychiatric assessment in service as well as the various punishments the Veteran received in service.  

(d)  The examiner should also provide an opinion as to whether a diagnosed psychiatric disability, including the alcohol dependence and anxiety, not otherwise specified, are at least as likely as not (a probability of 50 percent or greater) due to the service-connected major depressive disorder.   

(e)  The examiner should also provide an opinion as to whether a diagnosed psychiatric disability, including the alcohol dependence and anxiety, not otherwise specified, are at least as likely as not (a probability of 50 percent or greater) aggravated (i.e., worsened in severity beyond the natural progress) by the service-connected major depressive disorder.   

The Board is cognizant that it is requesting that an examiner, who may find no current clinical evidence of alcohol dependence and anxiety disorder, still render a nexus opinion as to a prior diagnosis in September 2003 and July 2005.  See McClain, supra.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

7.  Then, after ensuring the examination report is adequate and undertaking any additional development action that is deemed warranted, readjudicate the claim.  If the claim remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


